Case 1:20-cv-02956-AMD-RML Document 41 Filed 12/01/20 Page 1 of 2 PageID #: 461




                                                                                          ROBERT H. PEES
                                                                                          +1 212.872.1072/fax: +1 212.872.1002
                                                                                          rpees@akingump.com




                                                      December 1, 2020

 VIA ELECTRONIC COURT FILING

 Honorable Judge Ann M. Donnelly
 U.S. District Court in the Eastern District of New
 York
 225 Cadman Plaza East, Rm. 4G
 Brooklyn, NY 11201

        Re:        Pozniak v. Shwartsman, 20-cv-02956-AMD-RML – Petitioner’s Request for
                   Adjournment

 Dear Judge Donnelly:

         Our firm represents petitioner Natalia Pozniak (“Petitioner”) in the above-named matter.
 We write to respectfully request that the Court adjourn the December 14, 2020 trial date to a date
 in January for the reasons set forth below. This is Petitioner’s first request for an extension of any
 type in this case.

         As Your Honor may recall, the deadline for the parties to submit copies of all pre-marked
 exhibits to the Court is Wednesday, December 2. The parties are actively engaged in the discovery
 process. Indeed, the parties have already exchanged certain documents in response to their
 respective Requests for Production, and both Petitioner and Vladimir Shwartsman (“Respondent”)
 continue to search for, review, and produce documents responsive to the Requests for Production.
 Because many of the responsive documents require translation into English, however, it is unlikely
 that Petitioner will be able to produce all such documents to Respondent by December 2 and
 therefore unlikely that the parties will be able to meet the December 2 deadline. If the deadline is
 not extended, we fear that the parties will have to provide the Court with copies of supplemental
 exhibits closer to the current trial date.

        In addition, during the November 19, 2020 status conference (the “Status Conference”),
 Respondent’s counsel informed the Court that Respondent planned to introduce expert testimony
 in support of his “grave risk” defense. The Court ordered Respondent to submit that expert report
 by December 2, 2020. Also during the Status Conference, we stated that we would only introduce
 our own expert if necessary to rebut the testimony of Respondent’s expert, should Respondent
 introduce one.1 Assuming Respondent submits an expert report, our expert will need more time


        1
            It uncertain whether Respondent will submit an expert report on December 2, 2020.



                   One Bryant Park | New York, New York 10036-6745 | 212.872.1000 | fax: 212.872.1002 | akingump.com
Case 1:20-cv-02956-AMD-RML Document 41 Filed 12/01/20 Page 2 of 2 PageID #: 462




 Honorable Judge Ann M. Donnelly
 U.S. District Court in the Eastern District of New York
 December 1, 2020
 Page 2

 than the twelve-day period between December 2 and December 14 to prepare and submit a report
 and prepare for trial. Specifically, that twelve-day period is not enough time for the expert to
 evaluate the child, our client, and possibly Respondent; review and analyze Respondent’s expert
 report; and prepare an expert report that complies with Fed. R. Civ. P. 26 based on those
 evaluations.

         As such, we respectfully request that the Court adjourn the December 14 trial date to a date
 in January that fits the Court’s schedule, and extend the deadline for the parties to submit copies
 of all pre-marked exhibits to Court two weeks to Wednesday, December 16, 2020. This is
 Petitioner’s first request for an extension or adjournment in this case, and we do not make this
 request lightly. We appreciate that the Court maintains a full calendar and had already set aside
 December 14 for this matter. However, given the amount of time it takes to translate and produce
 the documents being made available from Israel, we feel this request is justified. Respondent has
 consented to this request, and the parties are both available on the following dates in January:
 January 21, 22, 25–29.

        Thank you for your consideration of Petitioner’s requests.

                                               Respectfully,

                                                  /s/ Robert H. Pees

                                               Robert H. Pees


 cc:    Marcus Nussbaum
